Citation Nr: 1402039	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a skin disorder, including rosacea, to include as secondary to service-connected post-operative residuals of excision of adenoma of the left lobe of the thyroid gland, and to include as due to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to service connection for hypertension, to include as due to diabetes mellitus; 2) entitlement to service connection for a skin disorder, including rosacea, to include as secondary to service-connected post-operative residuals of excision of adenoma of the left lobe of the thyroid gland, and to include as due to diabetes mellitus; 3) entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, and 4) entitlement to special monthly compensation based on loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 19, 2013, at videoconference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for high cholesterol.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for high cholesterol by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for high cholesterol at his August 2013 videoconference hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.




ORDER

The appeal of the issue of entitlement to service connection for high cholesterol is dismissed.


REMAND

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Hines, Illinois, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran contends in his September 2007 notice of disagreement and his March 2010 substantive appeal that his hypertension, rosacea, and erectile dysfunction were caused and/or aggravated by his diabetes mellitus.  The Veteran testified at his August 2013 videoconference hearing that his hypertension began in the early 1990's (see p. 10); that his rosacea began 30 to 35 years ago, meaning between 1978 and 1983 (see p. 9); and that his erectile dysfunction began 6 or 7 years ago, meaning in 2006 or 2007 (see p. 4).  He also requested at his August 2013 videoconference hearing that VA reopen his claim of entitlement to service connection for diabetes mellitus (see p. 6).

As the issues of entitlement to service connection for hypertension, a skin disorder (including rosacea), and erectile dysfunction were all claimed as secondary to (i.e., caused or aggravated by) diabetes mellitus, the Board finds that those issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, on remand, the Agency of Original Jurisdiction (AOJ) should first adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus before adjudicating the other remanded claims.

As to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, in its role as a finder of fact, the Board finds the Veteran's report of having set foot on land in Vietnam credible.  On remand, the RO must consider this favorable Board determination.

Finally, the Veteran asserted at his August 2013 videoconference hearing that his skin disorder was caused or aggravated by his service-connected post-operative residuals of excision of adenoma of the left lobe of the thyroid gland (see pp. 12-13).  As such, the AOJ should obtain a medical opinion as to whether it is at least as likely as not that the Veteran's skin disorder was caused or aggravated by his service-connected thyroid disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms from his claimed disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a medical opinion as to whether it is at least as likely as not that the Veteran's skin disorder was caused or aggravated by his service-connected thyroid disability.

The examiner should give a reasoned explanation for all opinions provided.  If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then adjudicate the Veteran's application to reopen a claim of service connection for diabetes mellitus in light of the Board's determination that he set foot on land in Vietnam and thereafter readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


